Title: To Benjamin Franklin from Anne-Louise and Jean-Baptiste-Jacques Elie de Beaumont, 26 February 1779
From: Elie de Beaumont, Anne-Louise,Elie de Beaumont, Jean-Baptiste-Jacques
To: Franklin, Benjamin


a paris ce 26. février 1779
Mr. et Mad. Elië de Beaumont ont l’honneur de presenter leurs hommages a Monsieur franklin. Mr. Elië de Beaumont n’a pu aller les luy rendre chez luy, parceque ses affaires ne luy en ont pas laissé le moment, il le supplië de l’excuser, et le prië de luy faire l’honneur ainsi que Monsieur son petit fils, de venir diner chez luy mardi prochain 2. mars. Mad. Elië de Beaumont joint son invitation a celle de son mari, l’un et l’autre renouvellent a ces méssieurs l’assurance des sentiments qu’ils leur ont voués.
reponse s’il leur plaît.
 
Addressed: A Monsieur / Monsieur franklin, plénipotentiaire / des états unis, a sa maison / A Passi
Notation: [torn: several letters missing] de Beaumont Paris (?) 26 fr. 1779.
